Order filed January 14, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00906-CV
                                   ____________

        SHELIAH DEVEREAUX AND KEVIN TAYLOR, Appellants

                                         V.

                      PLAN B FINANCIAL LLC, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1142998

                                    ORDER

      Appellants’ brief was due December 19, 2019. No brief or motion for
extension of time has been filed. Unless appellants file a brief with this court on or
before February 13, 2020, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.